

115 HR 3510 IH: First Step Implementation Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3510IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Jeffries (for himself, Mr. Bacon, Mr. Nadler, Ms. Mace, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reform sentencing laws and correctional institutions, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the First Step Implementation Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Sentencing reformSec. 101. Application of First Step Act.Sec. 102. Modifying safety valve for drug offenses.TITLE II—Corrections ReformSec. 201. Parole for juveniles.Sec. 202. Juvenile sealing and expungement.Sec. 203. Ensuring accuracy of Federal criminal records.ISentencing reform101.Application of First Step Act(a)DefinitionsIn this section—(1)the term covered offense means—(A)a violation of a Federal criminal statute, the statutory penalties for which were modified by section 401 or 403 of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5220), that was committed on or before December 21, 2018; or(B)a violation of a Federal criminal statute, the statutory penalties for which are modified by subsection (b) of this section; and(2)the term serious violent felony has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).(b)Amendments(1)In general(A)Controlled Substances ActSection 401(b) of the Controlled Substances Act (21 U.S.C. 841) is amended—(i)in paragraph (1)—(I)in subparagraph (C), by striking felony drug offense and inserting serious drug felony or serious violent felony;(II)in subparagraph (D), by striking felony drug offense and inserting serious drug felony or serious violent felony; and(III)in subparagraph (E)(ii), by striking felony drug offense and inserting serious drug felony or serious violent felony; (ii)in paragraph (2), by striking felony drug offense and inserting serious drug felony or serious violent felony; and(iii)in paragraph (3), by striking felony drug offense and inserting serious drug felony or serious violent felony.(B)Controlled Substances Import and Export ActSection 1010(b)(3) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(3)) is amended by striking felony drug offense and inserting serious drug felony or serious violent felony.(2)Pending casesThis subsection, and the amendments made by this subsection, shall apply to any sentence imposed on or after the date of enactment of this Act, regardless of when the offense was committed. (c)Defendants previously sentencedA court that imposed a sentence for a covered offense may, on motion of the defendant, the Director of the Bureau of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if sections 401 and 403 of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5220) and the amendments made by subsection (b) of this section were in effect at the time the covered offense was committed if, after considering the factors set forth in section 3553(a) of title 18, United States Code, the nature and seriousness of the danger to any person, the community, or any crime victims, and the post-sentencing conduct of the defendant, the sentencing court finds a reduction is consistent with the amendments made by section 401 or 403 of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5220) or with subsection (b) of this section.(d)Crime victimsAny proceeding under this section shall be subject to section 3771 of title 18, United States Code (commonly known as the Crime Victims Rights Act).(e)RequirementFor each motion filed under subsection (b), the Government shall conduct a particularized inquiry of the facts and circumstances of the original sentencing of the defendant in order to assess whether a reduction in sentence would be consistent with the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5194) and the amendments made by that Act, including a review of any prior criminal conduct or any other relevant information from Federal, State, and local authorities.102.Modifying safety valve for drug offenses(a)AmendmentsSection 3553 of title 18, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Inadequacy of criminal history(1)In generalIf subsection (f) does not apply to a defendant because the defendant does not meet the requirements described in subsection (f)(1) (relating to criminal history), the court may, upon prior notice to the Government, waive subsection (f)(1) if the court specifies in writing the specific reasons why reliable information indicates that excluding the defendant pursuant to subsection (f)(1) substantially overrepresents the seriousness of the defendant’s criminal history or the likelihood that the defendant will commit other crimes.(2)ProhibitionThis subsection shall not apply to any defendant who has been convicted of a serious drug felony or a serious violent felony as defined in paragraphs (57) and (58), respectively, of section 102 of the Controlled Substances Act (21 U.S.C. 802)..IICorrections Reform201.Parole for juveniles(a)In generalChapter 403 of title 18, United States Code, is amended by inserting after section 5032 the following:5032A.Modification of an imposed term of imprisonment for violations of law committed prior to age 18(a)In generalNotwithstanding any other provision of law, a court may reduce a term of imprisonment imposed upon a defendant convicted as an adult for an offense committed and completed before the defendant attained 18 years of age if—(1)the defendant has served not less than 20 years in custody for the offense; and(2)the court finds, after considering the factors set forth in subsection (c), that the defendant is not a danger to the safety of any person or the community and that the interests of justice warrant a sentence modification.(b)Supervised releaseAny defendant whose sentence is reduced pursuant to subsection (a) shall be ordered to serve a period of supervised release of not less than 5 years following release from imprisonment. The conditions of supervised release and any modification or revocation of the term of supervise release shall be in accordance with section 3583.(c)Factors and information To be considered in determining whether To modify a term of imprisonmentThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a), shall consider—(1)the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant;(2)the age of the defendant at the time of the offense;(3)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution in which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;(4)a report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted;(5)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;(6)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased;(7)any report from a physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;(8)the family and community circumstances of the defendant at the time of the offense, including any history of abuse, trauma, or involvement in the child welfare system;(9)the extent of the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense;(10)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, which counsel against sentencing juveniles to the otherwise applicable term of imprisonment; and(11)any other information the court determines relevant to the decision of the court.(d)Limitation on applications pursuant to this section(1)Second applicationNot earlier than 5 years after the date on which an order entered by a court on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section.(2)Final applicationNot earlier than 5 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a final application by the same defendant under this section.(3)ProhibitionA court may not entertain an application filed after an application filed under paragraph (2) by the same defendant.(e)Procedures(1)NoticeThe Bureau of Prisons shall provide written notice of this section to—(A)any defendant who has served not less than 19 years in prison for an offense committed and completed before the defendant attained 18 years of age for which the defendant was convicted as an adult; and(B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in subparagraph (A) was imposed.(2)Crime victims rightsUpon receiving notice under paragraph (1), the United States attorney shall provide any notifications required under section 3771.(3)Application(A)In generalAn application for a sentence reduction under this section shall be filed as a motion to reduce the sentence of the defendant and may include affidavits or other written material.(B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed.(4)Expanding the record; hearing(A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.(B)Hearing(i)In generalThe court shall conduct a hearing on the motion, at which the defendant and counsel for the defendant shall be given the opportunity to be heard.(ii)EvidenceIn a hearing under this section, the court may allow parties to present evidence.(iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.(iv)CounselA defendant who is unable to obtain counsel is entitled to have counsel appointed to represent the defendant for proceedings under this section, including any appeal, unless the defendant waives the right to counsel.(v)FindingsThe court shall state in open court, and file in writing, the reasons for granting or denying a motion under this section.(C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.(f)Educational and rehabilitative programsA defendant who is convicted and sentenced as an adult for an offense committed and completed before the defendant attained 18 years of age may not be deprived of any educational, training, or rehabilitative program that is otherwise available to the general prison population..(b)Table of sectionsThe table of sections for chapter 403 of title 18, United States Code, is amended by inserting after the item relating to section 5032 the following:5032A. Modification of an imposed term of imprisonment for violations of law committed prior to age 18..(c)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.202.Juvenile sealing and expungement(a)PurposeThe purpose of this section is to—(1)protect children and adults against damage stemming from their juvenile acts and subsequent juvenile delinquency records, including law enforcement, arrest, and court records; and(2)prevent the unauthorized use or disclosure of confidential juvenile delinquency records and any potential employment, financial, psychological, or other harm that would result from such unauthorized use or disclosure.(b)DefinitionsSection 5031 of title 18, United States Code, is amended to read as follows:5031.DefinitionsIn this chapter—(1)the term adjudication means a determination by a judge that a person committed an act of juvenile delinquency;(2)the term conviction means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury;(3)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means;(4)the term expunge means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record;(5)the term expungement hearing means a hearing held under section 5045(b)(2)(B);(6)the term expungement petition means a petition for expungement filed under section 5045(b);(7)the term high-risk, public trust position means a position designated as a public trust position under section 731.106(b) of title 5, Code of Federal Regulations, or any successor regulation;(8)the term juvenile means—(A)except as provided in subparagraph (B), a person who has not attained the age of 18 years; and(B)for the purpose of proceedings and disposition under this chapter for an alleged act of juvenile delinquency, a person who has not attained the age of 21 years;(9)the term juvenile delinquency means the violation of a law of the United States committed by a person before attaining the age of 18 years which would have been a crime if committed by an adult, or a violation by such a person of section 922(x);(10)the term juvenile nonviolent offense means—(A)in the case of an arrest or an adjudication that is dismissed or finds the juvenile to be not delinquent, an act of juvenile delinquency that is not—(i)a criminal homicide, forcible rape or any other sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911)), kidnapping, aggravated assault, robbery, burglary of an occupied structure, arson, or a drug trafficking crime in which a firearm was used; or(ii)a Federal crime of terrorism (as defined in section 2332b(g)); and(B)in the case of an adjudication that finds the juvenile to be delinquent, an act of juvenile delinquency that is not—(i)described in clause (i) or (ii) of subparagraph (A); or(ii)a misdemeanor crime of domestic violence (as defined in section 921(a)(33));(11)the term juvenile record—(A)means a record maintained by a court, the probation system, a law enforcement agency, or any other government agency, of the juvenile delinquency proceedings of a person;(B)includes—(i)a juvenile legal file, including a formal document such as a petition, notice, motion, legal memorandum, order, or decree;(ii)a social record, including—(I)a record of a probation officer;(II)a record of any government agency that keeps records relating to juvenile delinquency;(III)a medical record;(IV)a psychiatric or psychological record;(V)a birth certificate;(VI)an education record, including an individualized education plan;(VII)a detention record;(VIII)demographic information that identifies a juvenile or the family of a juvenile; or(IX)any other record that includes personally identifiable information that may be associated with a juvenile delinquency proceeding, an act of juvenile delinquency, or an alleged act of juvenile delinquency; and(iii)a law enforcement record, including a photograph or a State criminal justice information system record; and(C)does not include—(i)fingerprints; or(ii)a DNA sample;(12)the term petitioner means a person who files an expungement petition or a sealing petition;(13)the term seal means—(A)to close a record from public viewing so that the record cannot be examined except by court order; and(B)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent;(14)the term sealing hearing means a hearing held under section 5044(b)(2)(B); and(15)the term sealing petition means a petition for a sealing order filed under section 5044(b)..(c)ConfidentialitySection 5038 of title 18, United States Code, is amended—(1)in subsection (a), in the flush text following paragraph (6), by inserting after bonding, the following: participation in an educational system,; and(2)in subsection (b), by striking District courts exercising jurisdiction over any juvenile and inserting the following: Not later than 7 days after the date on which a district court exercises jurisdiction over a juvenile, the district court.(d)Sealing; expungement(1)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:5044.Sealing(a)Automatic sealing of nonviolent offenses(1)In generalThree years after the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the court shall order the sealing of each juvenile record or portion thereof that relates to the offense if the person—(A)has not been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition; and(B)is not engaged in active criminal court proceedings or juvenile delinquency proceedings.(2)Automatic nature of sealingThe order of sealing under paragraph (1) shall require no action by the person whose juvenile records are to be sealed.(3)Notice of automatic sealingA court that orders the sealing of a juvenile record of a person under paragraph (1) shall, in writing, inform the person of the sealing and the benefits of sealing the record.(b)Petitioning for early sealing of nonviolent offenses(1)Right to file sealing petition(A)In generalDuring the 3-year period beginning on the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the person may petition the court to seal the juvenile records that relate to the offense, unless the person—(i)has been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition; or(ii)is engaged in active criminal court proceedings or juvenile delinquency proceedings.(B)Notice of opportunity to file petitionIf a person is adjudicated delinquent for a juvenile nonviolent offense, the court in which the person is adjudicated delinquent shall, in writing, inform the person of the potential eligibility of the person to file a sealing petition with respect to the offense upon completing every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, and the necessary procedures for filing the sealing petition—(i)on the date on which the individual is adjudicated delinquent; and(ii)on the date on which the individual has completed every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense.(2)Procedures(A)Notification to prosecutorIf a person files a sealing petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—(i)to the Attorney General; and(ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—(I)the conduct of the petitioner since the date of the offense; or(II)the reasons that the sealing order should be entered.(B)Hearing(i)In generalIf a person files a sealing petition, the court shall—(I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and(II)determine whether to enter a sealing order for the person in accordance with subparagraph (C).(ii)Opportunity to testify and offer evidence(I)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing.(II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the sealing hearing in support of or against sealing.(III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the sealing hearing as to the issues described in subclauses (I) and (II) of that subparagraph.(iii)Waiver of hearingIf the petitioner and the Attorney General so agree, the court shall make a determination under subparagraph (C) without a hearing.(C)Basis for decisionThe court shall determine whether to grant the sealing petition after considering—(i)the sealing petition and any documents in the possession of the court;(ii)all the evidence and testimony presented at the sealing hearing, if such a hearing is conducted;(iii)the best interests of the petitioner;(iv)the age of the petitioner during his or her contact with the court or any law enforcement agency;(v)the nature of the juvenile nonviolent offense;(vi)the disposition of the case;(vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;(viii)the length of the time period during which the petitioner has been without contact with any court or law enforcement agency;(ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and(x)the adverse consequences the petitioner may suffer if the petition is not granted.(D)Waiting period after denialIf the court denies a sealing petition, the petitioner may not file a new sealing petition with respect to the same juvenile nonviolent offense until the date that is 2 years after the date of the denial.(E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the internet and in paper form, that an individual may use to file a sealing petition.(F)No fee for indigent petitionersIf the court determines that the petitioner is indigent, there shall be no cost for filing a sealing petition.(G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, the Director of the Administrative Office of the United States Courts shall issue a public report that—(i)describes—(I)the number of sealing petitions granted and denied under this subsection; and(II)the number of instances in which the Attorney General supported or opposed a sealing petition;(ii)includes any supporting data that the Director determines relevant and that does not name any petitioner; and(iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense.(H)Public defender eligibility(i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.(ii)Petitioners age 18 and older(I)Discretion of courtIn the case of a petitioner who is not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.(II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider—(aa)the anticipated complexity of the sealing hearing, including the number and type of witnesses called to advocate against the sealing of the records of the petitioner; and(bb)the potential for adverse testimony by a victim or a representative of the Attorney General.(c)Effect of sealing order(1)Protection from disclosureExcept as provided in paragraphs (3) and (4), if a court orders the sealing of a juvenile record of a person under subsection (a) or (b) with respect to a juvenile nonviolent offense, the proceedings in the case shall be deemed never to have occurred, and the person may properly reply accordingly to any inquiry about the events the records of which are ordered sealed.(2)Verification of sealingIf a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—(A)send a copy of the sealing order to each entity or person known to the court that possesses a record relating to the offense, including each—(i)law enforcement agency; and(ii)public or private correctional or detention facility;(B)in the sealing order, require each entity or person described in subparagraph (A) to—(i)seal the record; and(ii)submit a written certification to the court, under penalty of perjury, that the entity or person has sealed each paper and electronic copy of the record;(C)seal each paper and electronic copy of the record in the possession of the court; and(D)after receiving a written certification from each entity or person under subparagraph (B)(ii), notify the petitioner that each entity or person described in subparagraph (A) has sealed each paper and electronic copy of the record.(3)Law enforcement access to sealed records(A)In generalExcept as provided in subparagraph (B), a law enforcement agency may access a sealed juvenile record in the possession of the agency or another law enforcement agency solely—(i)to determine whether the person who is the subject of the record is a nonviolent offender eligible for a first-time-offender diversion program;(ii)for investigatory or prosecutorial purposes; or(iii)for a background check that relates to—(I)law enforcement employment; or(II)any position that a Federal agency designates as a—(aa)national security position; or(bb)high-risk, public trust position.(B)Transition periodDuring the 1-year period beginning on the date on which a court orders the sealing of a juvenile record under this section, a law enforcement agency may, for law enforcement purposes, access the record if the record is in the possession of the agency or another law enforcement agency.(4)Prohibition on disclosure(A)ProhibitionExcept as provided in subparagraph (C), it shall be unlawful to intentionally make or attempt to make an unauthorized disclosure of any information from a sealed juvenile record in violation of this section.(B)PenaltyAny person who violates subparagraph (A) shall be fined under this title, imprisoned for not more than 1 year, or both.(C)Exceptions(i)Background checksIn the case of a background check for law enforcement employment or for any employment that requires a government security clearance—(I)a person who is the subject of a juvenile record sealed under this section shall disclose the contents of the record; and(II)a law enforcement agency that possesses a juvenile record sealed under this section—(aa)may disclose the contents of the record; and(bb)if the agency obtains or is subject to a court order authorizing disclosure of the record, may disclose the record.(ii)Disclosure to Armed ForcesA person, including a law enforcement agency that possesses a juvenile record sealed under this section, may disclose information from a juvenile record sealed under this section to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.(iii)Criminal and juvenile proceedingsA prosecutor or other law enforcement officer may disclose information from a juvenile record sealed under this section, and a person who is the subject of a juvenile record sealed under this section may be required to testify or otherwise disclose information about the record, in a criminal or other proceeding if such disclosure is required by the Constitution of the United States, the constitution of a State, or a Federal or State statute or rule.(iv)Authorization for person to disclose own recordA person who is the subject of a juvenile record sealed under this section may choose to disclose the record.(d)Limitation relating to subsequent incidents(1)After filing and before petition grantedIf, after the date on which a person files a sealing petition with respect to a juvenile offense and before the court determines whether to grant the petition, the person is convicted of a crime, adjudicated delinquent for an act of juvenile delinquency, or engaged in active criminal court proceedings or juvenile delinquency proceedings, the court shall deny the petition.(2)After petition grantedIf, on or after the date on which a court orders the sealing of a juvenile record of a person under subsection (b), the person is convicted of a crime or adjudicated delinquent for an act of juvenile delinquency—(A)the court shall—(i)vacate the order; and(ii)notify the person who is the subject of the juvenile record, and each entity or person described in subsection (c)(2)(A), that the order has been vacated; and(B)the record shall no longer be sealed.(e)Inclusion of State juvenile delinquency adjudications and proceedingsFor purposes of subparagraphs (A) and (B) of subsection (a)(1), clauses (i) and (ii) of subsection (b)(1)(A), subsection (b)(1)(C)(ix), and paragraphs (1) and (2) of subsection (d), the term juvenile delinquency includes the violation of a law of a State committed by a person before attaining the age of 18 years which would have been a crime if committed by an adult.5045.Expungement(a)Automatic expungement of certain records(1)Attorney general motion(A)Nonviolent offenses committed before a person turned 15If a person is adjudicated delinquent under this chapter for a juvenile nonviolent offense committed before the person attained 15 years of age and completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense before attaining 18 years of age, on the date on which the person attains 18 years of age, the Attorney General shall file a motion in the district court of the United States in which the person was adjudicated delinquent requesting that each juvenile record of the person that relates to the offense be expunged.(B)ArrestsIf a juvenile is arrested by a Federal law enforcement agency for a juvenile nonviolent offense for which a juvenile delinquency proceeding is not instituted under this chapter, and for which the United States does not proceed against the juvenile as an adult in a district court of the United States, the Attorney General shall file a motion in the district court of the United States that would have had jurisdiction of the proceeding requesting that each juvenile record relating to the arrest be expunged.(C)Expungement orderUpon the filing of a motion in a district court of the United States with respect to a juvenile nonviolent offense under subparagraph (A) or an arrest for a juvenile nonviolent offense under subparagraph (B), the court shall grant the motion and order that each juvenile record relating to the offense or arrest, as applicable, be expunged.(2)Dismissed casesIf a district court of the United States dismisses an information with respect to a juvenile under this chapter or finds a juvenile not to be delinquent in a juvenile delinquency proceeding under this chapter, the court shall concurrently order that each juvenile record relating to the applicable proceeding be expunged.(3)Automatic nature of expungementAn order of expungement under paragraph (1)(C) or (2) shall not require any action by the person whose records are to be expunged.(4)Notice of automatic expungementA court that orders the expungement of a juvenile record of a person under paragraph (1)(C) or (2) shall, in writing, inform the person of the expungement and the benefits of expunging the record.(b)Petitioning for expungement of nonviolent offenses(1)In generalA person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense committed on or after the date on which the person attained 15 years of age may petition the court in which the proceeding took place to order the expungement of the juvenile record that relates to the offense unless the person—(A)has been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition;(B)is engaged in active criminal court proceedings or juvenile delinquency proceedings; or(C)has had not less than 2 adjudications of delinquency previously expunged under this section.(2)Procedures(A)Notification of prosecutor and victimsIf a person files an expungement petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—(i)to the Attorney General; and(ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—(I)the conduct of the petitioner since the date of the offense; or(II)the reasons that the expungement order should be entered.(B)Hearing(i)In generalIf a person files an expungement petition, the court shall—(I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and(II)determine whether to enter an expungement order for the person in accordance with subparagraph (C).(ii)Opportunity to testify and offer evidence(I)PetitionerThe petitioner may testify or offer evidence at the expungement hearing in support of expungement.(II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the expungement hearing in support of or against expungement.(III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the expungement hearing as to the issues described in subclauses (I) and (II) of that subparagraph.(iii)Waiver of hearingIf the petitioner and the Attorney General so agree, the court shall make a determination under subparagraph (C) without a hearing.(C)Basis for decisionThe court shall determine whether to grant an expungement petition after considering—(i)the petition and any documents in the possession of the court;(ii)all the evidence and testimony presented at the expungement hearing, if such a hearing is conducted;(iii)the best interests of the petitioner;(iv)the age of the petitioner during his or her contact with the court or any law enforcement agency;(v)the nature of the juvenile nonviolent offense;(vi)the disposition of the case;(vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;(viii)the length of the time period during which the petitioner has been without contact with any court or any law enforcement agency;(ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and(x)the adverse consequences the petitioner may suffer if the petition is not granted.(D)Waiting period after denialIf the court denies an expungement petition, the petitioner may not file a new expungement petition with respect to the same offense until the date that is 2 years after the date of the denial.(E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the internet and in paper form, that an individual may use to file an expungement petition.(F)No fee for indigent petitionersIf the court determines that the petitioner is indigent, there shall be no cost for filing an expungement petition.(G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, the Director of the Administrative Office of the United States Courts shall issue a public report that—(i)describes—(I)the number of expungement petitions granted and denied under this subsection; and(II)the number of instances in which the Attorney General supported or opposed an expungement petition;(ii)includes any supporting data that the Director determines relevant and that does not name any petitioner; and(iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense.(H)Public defender eligibility(i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.(ii)Petitioners age 18 and older(I)Discretion of courtIn the case of a petitioner who is not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.(II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider—(aa)the anticipated complexity of the expungement hearing, including the number and type of witnesses called to advocate against the expungement of the records of the petitioner; and(bb)the potential for adverse testimony by a victim or a representative of the Attorney General.(c)Effect of expunged juvenile record(1)Protection from disclosureExcept as provided in paragraphs (4) through (8), if a court orders the expungement of a juvenile record of a person under subsection (a) or (b) with respect to a juvenile nonviolent offense, the proceedings in the case shall be deemed never to have occurred, and the person may properly reply accordingly to any inquiry about the events the records of which are ordered expunged.(2)Verification of expungementIf a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—(A)send a copy of the expungement order to each entity or person known to the court that possesses a record relating to the offense, including each—(i)law enforcement agency; and(ii)public or private correctional or detention facility;(B)in the expungement order—(i)require each entity or person described in subparagraph (A) to—(I)seal the record for 1 year and, during that 1-year period, apply paragraphs (3) and (4) of section 5044(c) with respect to the record;(II)on the date that is 1 year after the date of the order, destroy the record unless a subsequent incident described in subsection (d)(2) occurs; and(III)submit a written certification to the court, under penalty of perjury, that the entity or person has destroyed each paper and electronic copy of the record; and(ii)explain that if a subsequent incident described in subsection (d)(2) occurs, the order shall be vacated and the record shall no longer be sealed;(C)on the date that is 1 year after the date of the order, destroy each paper and electronic copy of the record in the possession of the court unless a subsequent incident described in subsection (d)(2) occurs; and(D)after receiving a written certification from each entity or person under subparagraph (B)(i)(III), notify the petitioner that each entity or person described in subparagraph (A) has destroyed each paper and electronic copy of the record.(3)Reply to inquiriesOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record of a person under this section, in the case of an inquiry relating to the juvenile record, the court, each law enforcement officer, any agency that provided treatment or rehabilitation services to the person, and the person (except as provided in paragraphs (4) through (8)) shall reply to the inquiry that no such juvenile record exists.(4)Civil actions(A)In generalOn and after the date on which a court orders the expungement of a juvenile record of a person under this section, if the person brings an action against a law enforcement agency that arrested, or participated in the arrest of, the person for the offense to which the record relates, or against the State or political subdivision of a State of which the law enforcement agency is an agency, in which the contents of the record are relevant to the resolution of the issues presented in the action, there shall be a rebuttable presumption that the defendant has a complete defense to the action.(B)Showing by plaintiffIn an action described in subparagraph (A), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the expunged record would not prevent the defendant from being held liable.(C)Duty to testify as to existence of recordThe court in which an action described in subparagraph (A) is filed may require the plaintiff to state under oath whether the plaintiff had a juvenile record and whether the record was expunged.(D)Proof of existence of juvenile recordIf the plaintiff in an action described in subparagraph (A) denies the existence of a juvenile record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence.(5)Criminal and juvenile proceedingsOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record under this section, a prosecutor or other law enforcement officer may disclose underlying information from the juvenile record, and the person who is the subject of the juvenile record may be required to testify or otherwise disclose information about the record, in a criminal or other proceeding if such disclosure is required by the Constitution of the United States, the constitution of a State, or a Federal or State statute or rule.(6)Background checksOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record under this section, in the case of a background check for law enforcement employment or for any employment that requires a government security clearance, the person who is the subject of the juvenile record may be required to disclose underlying information from the record.(7)Disclosure to armed forcesOn and after the date that is 1 year after the date on which a court orders the expungement of a juvenile record under this section, a person, including a law enforcement agency that possessed such a juvenile record, may be required to disclose underlying information from the record to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.(8)Authorization for person to disclose own recordA person who is the subject of a juvenile record expunged under this section may choose to disclose the record.(9)Treatment as sealed record during transition periodDuring the 1-year period beginning on the date on which a court orders the expungement of a juvenile record under this section, paragraphs (3) and (4) of section 5044(c) shall apply with respect to the record as if the record had been sealed under that section.(d)Limitation relating to subsequent incidents(1)After filing and before petition grantedIf, after the date on which a person files an expungement petition with respect to a juvenile offense and before the court determines whether to grant the petition, the person is convicted of a crime, adjudicated delinquent for an act of juvenile delinquency, or engaged in active criminal court proceedings or juvenile delinquency proceedings, the court shall deny the petition.(2)After petition grantedIf, on or after the date on which a court orders the expungement of a juvenile record of a person under subsection (b), the person is convicted of a crime, adjudicated delinquent for an act of juvenile delinquency, or engaged in active criminal court proceedings or juvenile delinquency proceedings—(A)the court that ordered the expungement shall—(i)vacate the order; and(ii)notify the person who is the subject of the juvenile record, and each entity or person described in subsection (c)(2)(A), that the order has been vacated; and(B)the record—(i)shall not be expunged; or(ii)if the record has been expunged because 1 year has elapsed since the date of the expungement order, shall not be treated as having been expunged.(e)Inclusion of state juvenile delinquency adjudications and proceedingsFor purposes of subparagraphs (A), (B), and (C)(ix) of subsection (b)(1) and paragraphs (1) and (2) of subsection (d), the term juvenile delinquency includes the violation of a law of a State committed by a person before attaining the age of 18 years which would have been a crime if committed by an adult..(2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the end the following:5044. Sealing. 5045. Expungement..(3)ApplicabilitySections 5044 and 5045 of title 18, United States Code, as added by paragraph (1), shall apply with respect to a juvenile nonviolent offense (as defined in section 5031 of such title, as amended by subsection (b)) that is committed or alleged to have been committed before, on, or after the date of enactment of this Act.(e)Rule of constructionNothing in the amendments made by this section shall be construed to authorize the sealing or expungement of a record of a criminal conviction of a juvenile who was proceeded against as an adult in a district court of the United States.203.Ensuring accuracy of Federal criminal records(a)In generalSection 534 of title 28, United States Code, is amended by adding at the end the following:(g)Ensuring accuracy of Federal criminal records(1)Definitions(A)In generalIn this subsection—(i)the term applicant means the individual to whom a record sought to be exchanged pertains;(ii)the term high-risk, public trust position means a position designated as a public trust position under section 731.106(b) of title 5, Code of Federal Regulations, or any successor regulation;(iii)the term incomplete, with respect to a record, means the record—(I)indicates that an individual was arrested but does not describe the offense for which the individual was arrested; or(II)indicates that an individual was arrested or criminal proceedings were instituted against an individual but does not include the final disposition of the arrest or of the proceedings if a final disposition has been reached;(iv)the term record means a record or other information collected under this section that relates to—(I)an arrest by a Federal law enforcement officer; or(II)a Federal criminal proceeding;(v)the term reporting jurisdiction means any person or entity that provides a record to the Attorney General under this section; and(vi)the term requesting entity—(I)means a person or entity that seeks the exchange of a record for civil purposes that include employment, housing, credit, or any other type of application; and(II)does not include a law enforcement or intelligence agency that seeks the exchange of a record for—(aa)investigative purposes; or(bb)purposes relating to law enforcement employment.(B)Rule of constructionThe definition of the term requesting entity under subparagraph (A) shall not be construed to authorize access to records that is not otherwise authorized by law.(2)Incomplete or inaccurate recordsThe Attorney General shall establish and enforce procedures to ensure the prompt release of accurate records exchanged for employment-related purposes through the records system created under this section.(3)Required proceduresThe procedures established under paragraph (2) shall include the following:(A)Inaccurate record or informationIf the Attorney General determines that a record is inaccurate, the Attorney General shall promptly correct the record, including by making deletions to the record if appropriate.(B)Incomplete record(i)In generalIf the Attorney General determines that a record is incomplete or cannot be verified, the Attorney General—(I)shall attempt to complete or verify the record; and(II)if unable to complete or verify the record, may promptly make any changes or deletions to the record.(ii)Lack of disposition of arrestFor purposes of this subparagraph, an incomplete record includes a record that indicates there was an arrest and does not include the disposition of the arrest.(iii)Obtaining disposition of arrestIf the Attorney General determines that a record is an incomplete record described in clause (ii), the Attorney General shall, not later than 10 days after the date on which the requesting entity requests the exchange and before the exchange is made, obtain the disposition (if any) of the arrest.(C)Notification of reporting jurisdictionThe Attorney General shall notify each appropriate reporting jurisdiction of any action taken under subparagraph (A) or (B).(D)Opportunity to review records by applicantIn connection with an exchange of a record under this section, the Attorney General shall—(i)notify the applicant that the applicant can obtain a copy of the record as described in clause (ii) if the applicant demonstrates a reasonable basis for the applicant’s review of the record;(ii)provide to the applicant an opportunity, upon request and in accordance with clause (i), to—(I)obtain a copy of the record; and(II)challenge the accuracy and completeness of the record;(iii)promptly notify the requesting entity of any such challenge;(iv)not later than 30 days after the date on which the challenge is made, complete an investigation of the challenge;(v)provide to the applicant the specific findings and results of that investigation;(vi)promptly make any changes or deletions to the records required as a result of the challenge; and(vii)report those changes to the requesting entity.(E)Certain exchanges prohibited(i)In generalAn exchange shall not include any record—(I)except as provided in clause (ii), about an arrest more than 2 years old as of the date of the request for the exchange, that does not also include a disposition (if any) of that arrest;(II)relating to an adult or juvenile nonserious offense of the sort described in section 20.32(b) of title 28, Code of Federal Regulations, as in effect on July 1, 2009; or(III)to the extent the record is not clearly an arrest or a disposition of an arrest.(ii)Applicants for sensitive positionsThe prohibition under clause (i)(I) shall not apply in the case of a background check that relates to—(I)law enforcement employment; or(II)any position that a Federal agency designates as a—(aa)national security position; or(bb)high-risk, public trust position.(4)FeesThe Attorney General may collect a reasonable fee for an exchange of records for employment-related purposes through the records system created under this section to defray the costs associated with exchanges for those purposes, including any costs associated with the investigation of inaccurate or incomplete records..(b)Regulations on reasonable proceduresNot later than 1 year after the date of enactment of this Act, the Attorney General shall issue regulations to carry out section 534(g) of title 28, United States Code, as added by subsection (a).(c)Report(1)DefinitionIn this subsection, the term record has the meaning given the term in subsection (g) of section 534 of title 28, United States Code, as added by subsection (a).(2)Report requiredNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the implementation of subsection (g) of section 534 of title 28, United States Code, as added by subsection (a), that includes—(A)the number of exchanges of records for employment-related purposes made with entities in each State through the records system created under such section 534;(B)any prolonged failure of a Federal agency to comply with a request by the Attorney General for information about dispositions of arrests; and(C)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records, organized by the Federal agency from which each record originated.